                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
      Plaintiff,                                )        Crim. No. 3:18-cr-00009-GFVT
                                                )
V.                                              )
                                                )        MEMORANDUM OPINION
ROBERTO HERNANDEZ-HERNANDEZ,                    )
                                                )                &
      Defendant.                                )              ORDER
                                                )


                                         *** *** *** ***

        The Defendant seeks to suppress evidence resulting from his stop on June 5, 2018. [R.

 10.] For the reasons stated below, the Defendant’s motion is DENIED.

                                                    I.

        Sometime before June 5, 2018, Immigration and Customs Enforcement (ICE) received a

 tip that their target, Osbaldo Roblero-Velazquez, would be at 204 Shelby Hall Drive and drove a

 Ford F-150. [R. 10-1 at 2.] Acting on this information, law enforcement began a surveillance

 and targeted enforcement operation at the Shelby Hall Drive apartment complex. Id. The

 officers found support for the tip at the outset of the operation when they found an F-150 parked

 in the shared driveway of units 202 and 204 Shelby Hall Drive. [R. 22.] Now, believing the

 target to be inside, the officers began to stakeout the property. Id. at 2. To prevent detection the

 officers positioned themselves outside the view of the front of the apartment. Id. However, from
this vantage point the front doors of the two adjoined apartment units, 202 and 204, were

obscured. 1 Id. Here they waited.

         At approximately 6:30 a.m. Roberto Hernandez-Hernandez exited 202 Shelby Hall Drive

and entered the green Ford F-150 parked in the driveway. [R. 10-1 at 4.] After allowing

Hernandez to drive a short distance, Detention Officer Sherwood requested Hernandez pull

over. 2 Id. at 2. Once Hernandez stopped, Officer Sherwood approached the vehicle and

identified himself as an ICE Deportation Officer. Id. It was at this time that Officer Sherwood

realized that the driver, Hernandez, was not Roblero, the target of the operation.

         What happened next is the subject of contention. The record shows two potential

scenarios: one in DO James Bugg’s Report Narrative and the second in Officer Sherwood’s

sworn testimony.

         In the Narrative Report, Officer Sherwood began by questioning Hernandez about his

immigration status shortly after approaching the vehicle. Id. Hernandez was asked—and

answered no—to whether he had permission to be in the United States. Id. Officer Sherwood

then requested Hernandez provide a form of identification, and Hernandez provided an expired

Mexican driver’s license. Id.

         Conversely, Officer Sherwood testified during the suppression hearing that he first

requested a form of identification. Hernandez then produced an expired Mexican driver’s license

and Officer Sherwood became suspicious that Hernandez was not authorized to be in the United




1
  The court does not consider Officer Sherwood’s claim that the area was “pitch black” in its analysis. This fact is
rejected because sunrise occurred at 6:20 a.m. on June 5, 2018, in the Louisville area. Therefore, ambient light
would have been visible by the beginning of the operation at 6 a m.
2
  The government concedes that Hernandez did not commit any traffic violations and the stop was only executed on
the belief that Hernandez was Roblero.

                                                         2
States. On this suspicion Officer Sherwood asked whether Hernandez had permission to be in

the country. Hernandez responded that he did not.

       Regardless of the series of events, Hernandez was then taken into custody and read his

Miranda rights. At this point, he refused to answer any questions. [R. 10-1 at 2-3.] Upon

arriving at the Louisville ICE office Hernandez’s fingerprints were scanned, and he was

identified as having been previously removed for committing an aggravated felony in Georgia.

Id.

       Hernandez now challenges the stop as a violation of his Fourth and Fifth Amendment

rights and a violation of 8 U.S.C § 1357. Id. He wishes to suppress all the evidence that was

gathered during or as a result of the stop which led to his arrest.

                                                      II.

                                                      A.

       The Fourth Amendment bars unreasonable searches and seizures. Terry v. Ohio, 392

U.S. 1, 20-21 (1968). Even a brief detention short of a traditional arrest is a seizure subject to

Fourth Amendment protections. U.S. v. Brignoni-Ponce, 422 U.S. 873, 878 (1975). Where there

is no probable cause that the suspect committed a traffic violation, law enforcement must show

reasonable suspicion of ongoing crime to lawfully stop a vehicle. U.S. v. Jackson, 682 F.3d 448,

453 (6th Cir. 2012).

       A law enforcement officer must have articulable facts to support his reasonable suspicion

of criminal activity. United States v. Cortez, 449 U.S. 411, 418 (1981). And, the officer must

know these facts before initiating the stop—i.e., facts learned after the stop cannot support

reasonable suspicion. Id. The court must evaluate the reasonableness of an officer’s suspicion

by reviewing the “totality of the circumstances.” U.S. v. Martin, 289 F.3d 392, 399 (6th Cir.



                                                  3
2012). This test is less demanding than probable cause but requires more than just “inarticulate

hunches.” Id. Based on this test, the facts of Hernandez stop raise two questions: (i) whether the

officers had reasonable suspicion to pull him over in the first instance; and (ii) whether the

officer had reasonable suspicion to ask the defendant about his immigration status when he

realized that Hernandez was not his target. The court answers both questions in turn.

       First, ICE officers had reasonable suspicion to pull over Hernandez. They believed and

had good reason to believe that Hernandez was the target of their operation. From their obscured

position, Hernandez appeared to exit unit 204 the last location of their target Roblero. What is

more, Hernandez then entered the Ford F-150, believed to be driven by Roblero. Contrary to the

officers’ beliefs, Hernandez had actually exited unit 202 and entered a vehicle owned by his

wife. [R. 10-1 at 4.] As is now obvious, law enforcement was wrong on both facts which caused

them to stop Hernandez. But Hernandez must show more. The law does not require law

enforcement to be perfect; they must only be reasonable. Maryland v. Garrison, 480 U.S. 79

(1987) (holding that executing a search warrant on the wrong apartment did not violate the

Fourth Amendment). And, as plain as these mistakes may now seem, they were reasonable

under the circumstances. From law enforcement’s concealed observation place, it was

reasonable to believe that Hernandez was Roblero exiting his last known location. This, when

combined with Hernandez entering Roblero’s reported vehicle, gave law enforcement more than

enough evidence to believe Hernandez was their target. Together these two facts adequately

supported stopping Hernandez’s vehicle. Any finding to the contrary would improperly curtail

vehicle stops based on reasonable suspicion of ongoing crime.

       Second, whether Officer Sherwood’s question was constitutional rests on which version

of events is believed. In both Bugg’s Report Narrative and Officer Sherwood’s testimony,



                                                 4
Officer Sherwood recognized immediately that Hernandez was not Roblero. However, only in

Officer Sherwood’s account is reasonable suspicion established to ask Hernandez about his

immigration status. Because the court credits Officer Sherwood’s testimony it finds no violation.

Nonetheless, for the sake of clarity the court analyzes both scenarios and explains why Officer

Sherwood’s testimony is accepted.

       If, as the Report Narrative relates, Officer Sherwood began his investigation by asking

whether Hernandez was lawfully present in the country, then Hernandez’s Fourth Amendment

rights were violated. Questions of immigration status need to be supported by reasonable

suspicion. Brignoni-Ponce, 422 U.S. at 882. But Officer Sherwood’s realization that Hernandez

was not Roblero removed any reasonable cloud of suspicion that Hernandez was unauthorized to

be present in the country. Indeed, at that point the only evidence that Hernandez was illegally in

the United States was his ethnicity. The Court cannot be more clear—ethnicity can never

support reasonable suspicion. Id. Officer Sherwood, unsupported by reasonable suspicion,

cannot ask Hernandez about his immigration status. Given Officer Sherwood’s position as a

longstanding immigration enforcement officer – fluent in the contours of immigration law – all

evidence that resulted from this stop would need to be suppressed as fruit of the poisonous tree.

U.S. v. Pacheco-Alvarez, 227 F.Supp.3d 863 (S.D. Ohio 2016); U.S. v Jimenez-Robles, 98

F.Supp.3d 906 (E.D. Mich. 2015). In particular, Hernandez’s admission would need to be

suppressed.

       Alternatively, if as Officer Sherwood testified that he first asked for Hernandez’s driver’s

license, then no Fourth Amendment violation happened. As the United States correctly notes,

Kentucky law allows an officer to ask for a driver’s license. Ky. Rev. Stat. § 186.410; Ky. Rev.

Stat. § 186.510. Exactly as Officer Sherwood says he did. Hernandez then presented a four-year



                                                5
expired Mexican driver’s license which caused Officer Sherwood to believe that Hernandez was

not legally permitted in the country. Under 8 U.S.C. § 1357 an immigration officer may ask

about immigration status when the officer has reasonable suspicion that someone is illegally

present. The court does not second guess that Hernandez’s expired driver’s license provided a

foundation for reasonable suspicion that Hernandez was not authorized to be in the United

States. Certainly, this line of questioning is expressly authorized by Congress. 3

         While the court is deeply concerned by the facts outlined in the Report Narrative, it is

nonetheless persuaded by Officer Sherwood’s testimony during the suppression hearing. Several

factors indicate the reliability of Officer Sherwood’s testimony. First, the testimony was given

under oath with the threat of perjury. Second, Officer Sherwood was subject to cross-

examination giving Hernandez ample opportunity to test any inconsistencies between Officer

Sherwood’s testimony and the Report Narrative. Hernandez should not be advantaged simply

because he failed to use this opportunity. Third, Officer Sherwood, the arresting officer, did not

prepare the Report Narrative and the report Officer Sherwood did prepare does not contradict his

testimony. 4 A second-hand Report Narrative is less reliable for the same reasons that the Federal

Rules of Evidence typically exclude such reports as hearsay. 5 Fed. R. Evid. 803(8). As

acknowledged previously, the above listed factors cause the court to view Officer Sherwood’s

testimony as the most accurate retelling of the stop. As a result, Hernandez’s motion to suppress

evidence as the fruit of unconstitutional search and seizure is DENIED.

                                                         B.




3
  Congressional statutes cannot abrogate Constitutional rights but the facts in this case do not approach this
boundary.
4
  The report prepared by Sherwood relates, without detail, that he conducted a vehicle stop.
5
  The court acknowledges that one reason for their inadmissibility is that they tend to favor law enforcement.

                                                          6
        The Fifth Amendment protects individuals, including aliens, from unwarned self-

incrimination. Miranda v. Arizona, 384 U.S. 436 (1966); Mathews v. Diaz, 426 U.S. 67, 77

(1976). However, a Miranda warning is only required when a defendant is in custody and being

interrogated. Because Hernandez cannot show he was in custody, the court does not reach the

question of whether Hernandez was being interrogated.

        As an initial matter, traffic stops are generally non-custodial and do not require Miranda

warnings. Berkemer v. McCarty, 468 U.S. 420, 437-38 (1984). Traffic stops tend to be non-

custodial because they are usual “brief, non-threatening, and conducted in the presence of

others,” but not all traffic stops follow this rubric. A more coercive stop may entitle a defendant

to Miranda warnings. Id. In Swanson, the Sixth Circuit outlined the factors for when a vehicle

stop has become so coercive as to become custodial in nature. U.S. v. Swanson, 341 F.3d 524,

529 (6th Cir. 2003). These factors include: (i) whether a reasonable person in the defendant’s

position would feel free to leave; (ii) the purpose of the questioning; (iii) whether the place of the

questioning was hostile or coercive; (iv) the length of questioning; and (v) other indicia of

custody such as whether the suspect was told he was free to leave, could move freely during

questioning, and whether the defendant initiated the contact with police or agreed to answer

some questions. Id. None of these factors is dispositive; the test is the totality of the

circumstances. Id.

        Considering each factor in turn, the court finds that, on balance, the totality of factors

weigh against custody. The first and lone factor, whether the defendant reasonably would have

felt free to leave, point towards custody. However, this factor by itself is not enough to offset the

rest.




                                                  7
        Only Hernandez’s reasonable belief that he was not free to leave supports his claim that

he was in custody. Unlike a traditional single-officer traffic stop, Hernandez was confronted,

though indirectly, by three ICE officers. [R. 10-1 at 2.] This show of force was amplified by

Officer Sherwood’s appearance in tactical gear. Officer Sherwood’s testimony that Hernandez

was free to leave belies reality. Indeed, his confession that he would view Hernandez leaving as

flight and would have informed local authorities reveals the truth – a reasonable person would

not have felt free to leave.

        The remaining factors show Hernandez was not in custody. Most importantly, Officer

Sherwood’s questioning was narrowly tailored to the reason for continuing the stop and the

questions were not facially incriminating. Swanson, 341 F.3d at 524. After stopping Hernandez,

Officer Sherwood was permitted to ask for identification; Hernandez provided an expired

Mexican driver’s license. Officer Sherwood’s statutorily authorized question about Hernandez’s

alienage flowed naturally from this exchange.

        These facts are distinguishable from the cases cited by Hernandez on two grounds. First,

in Jimenez-Robles and Pacheco-Alvarez, law enforcement’s questions about immigration status

were untethered from the reason for the stop. Jimenez-Robles, 98 F.Supp.3d. at 917; Pacheco-

Alvarez, 227 F.Supp.3d at 882. For example, in Pacheco-Alvarez, a the defendant was pulled

over for a traffic infraction. Pacheco-Alvarez, 227 F.Supp.3d at 882. Enforcement of the traffic

infraction served merely as a pretext for the officer to ask about and establish the foundation of

an immigration offense. Id. Here, Hernandez’s expired Mexican driver’s license caused Officer

Sherwood to believe that Hernandez was not authorized to be in the United States. Therefore,

Officer Sherwood’s immigration question was narrowly tailored to the reason—an expired

Mexican driver’s license—for the stop.



                                                 8
       The second key distinction between Hernandez’s case and the cases he cites is that, in

Jimenez-Robles and Pacheco-Alvarez, law enforcement had reason to believe that the defendant

had committed an immigration crime, not a civil immigration offense, because they knew of

prior deportations. Jimenez-Robles, 98 F.Supp.3d. at 913; Pacheco-Alvarez, 227 F.Supp.3d at

884. Therefore, when law enforcement asked the defendants about their immigration status, they

knew the response was likely to be incriminating. Jimenez-Robles, 98 F.Supp.3d. at 913;

Pacheco-Alvarez, 227 F.Supp.3d at 884. Conversely, at the time Officer Sherwood asked

Hernandez if he was permitted be in the country, he had no reason to believe that his unlawful

status was anything other than a civil offense. Regardless of Hernandez’s response, whether yes

or no, there was a substantial likelihood that it would not be incriminating.

       Regardless, Pacheco-Alvarez can be read to require warnings for all immigration

questions. The rationale being that immigration status is the predicate to all immigration crimes.

Pacheco-Alvarez, 227 F.Supp.3d at 884. This proves too much. Most immigration offenses are

not criminal and therefore most responses to immigration questions are not incriminating.

Arizona v. U.S., 567 U.S. 387 (2012). Extending the logic that questions about the predicate of

an offense require a warning would prevent many valid and vital law enforcement questions. For

example, law enforcement would be barred from asking a driver where they traveled from

because interstate travel is the predicate for a significant number of federal crimes. At bottom, it

cannot be the case that a warning is always required because some immigration cases are

criminal.

       Next, Hernandez’s place of questioning was not overtly coercive. Swanson, 341 F.3d at

524. It is true that the time of the questioning, shortly after sunrise, and the number of officers’

present increased the coerciveness of the stop. Pacheco-Alvarez, 227 F.Supp.3d at 882-83.



                                                  9
However, like most roadside stops it was conducted in plain view of the pass public. Berkemer,

468 U.S. at 437-38. And, more significantly, Hernandez was not removed from his vehicle until

his arrest. Coerciveness is increased greatly when a driver is removed from his vehicle and

placed in the back of a law enforcement vehicle.

       Further, Hernandez was questioned for an insubstantial period. Swanson, 341 F.3d at

524. Only a few minutes had passed before Officer Sherwood asked Hernandez if he was

lawfully in the United States. Hernandez incorrectly frames the stop as lengthy by pointing to

total time of the stop, 20 minutes. However, the length of the stop was a direct result of

Hernandez’s expired Mexican driver’s license, not because of a fishing expedition by Officer

Sherwood. Hernandez stop does not qualify as the lengthy and probing roadside inquiry which

Miranda and the Fifth Amendment is meant to protect against. That the stop resulted in

Hernandez’s arrest does not change this calculus.

       Finally, consideration of the potpourri of other factors shows that Hernandez was not in

custody. Swanson, 341 F.3d at 524. Officer Sherwood’s initiation of contact and failure to

inform Hernandez he was free to leave is offset Hernandez’s had free movement. For example,

he was not handcuffed or placed in the back of Officer Sherwood’s vehicle until his arrest.

Indeed, in this way Hernandez’s stop echoed that of a traditional vehicle stop.

       Having found that Hernandez was not in custody, he was not entitled to Miranda

warnings. His initial confession that he was not authorized to be in the United States is not

suppressed.

                                                       C.

       ICE has expansive statutory authority enforce immigration laws. This includes the

authority to “interrogate any alien or person believed to be an alien as to his right to be or to



                                                  10
remain in the United States” and the authority to “arrest any alien in the United States, if he has

reason to believe that the alien so arrested is in the United States in violation of any such law or

regulation.” 8 U.S.C § 1357. However, these powers come with caveats. An ICE officer can

only detain a suspect if he has reasonable suspicion based on specific articulable facts that the

suspect is illegally in the United States. And, if the officer wishes to make a warrantless arrest,

he must have probable cause for the arrest and probable cause that the suspect is likely to escape.

8 C.F.R. § 287.8(b)(2). Hernandez alleges that Officer Sherwood had neither reasonable

suspicion to detain him nor probable cause for the arrest. [R. 10.] As the court previously

explained, Officer Sherwood had reasonable suspicion that Hernandez violated immigration law.

Duplicating this analysis is unnecessary. 6 However, Hernandez is correct that his arrest was

illegal. ICE did not have probable cause that Hernandez was likely to flee or probable cause of

an independent crime. Unfortunately, Hernandez is left without a remedy.

           Because Officer Sherwood did not have a warrant, he needed probable cause of both an

immigration crime and probable cause that Hernandez would flee. But Officer Sherwood did

not. Officer Sherwood only had probable cause of the immigration offense. In Pacheco-

Alvarez, the court looked at numerous factors which each indicated a defendant was unlikely to

flee. 227 F.Supp.3d at 890. For example, the court looked at whether the defendant: (i) was

arrested near his home; (ii) lacked a known criminal history at the time of his arrest; (iii)

answered questions without incident; (iv) was working in the area; (v) had a stable residence

with a fiancée and children. Id. Like a glove, each of these factors fits Hernandez’s situation.

Hernandez was pulled over blocks from his home after leaving his fiancée and two kids for his

job. [R. 10 at 13.] At that time he answered all questions without incident. Id. And, by the time



6
    See Section II.A.

                                                 11
the decision was made to arrest Hernandez they did not know that he was criminally present. Id.

In fact, the ICE officers did not discover this until they ran Hernandez’s fingerprints at the

Louisville ICE station. Id. The government has offered no contradicting evidence and has not

satisfied its burden of showing Hernandez was likely to flee. Pacheco-Alvarez, 227 F.Supp.3d at

889. As a result, the warrantless arrest of Hernandez violated § 1357(a)(2).

       A violation of § 1357(a)(2) standing alone cannot trigger the exclusion of evidence. U.S.

v. Abdi, 463 F.3d 547 (6th Cir. 2006). Still, such a dramatic remedy can be necessary if the

arrest does not comply with Fourth Amendment. Pacheco-Alvarez, 227 F.Supp.3d at 890-93. In

this context, an arrest does not comply with the Fourth Amendment unless the government can

show probable cause of an independent felony offence at the time of arrest. Id. at 893.

Hernandez felony of reentry after deportation for aggravated felony could serve as this basis, but

this crime was not discovered until after Hernandez was fingerprinted in the Louisville ICE

station. [R. 10-1 at 2-3.] Therefore, at the time of the arrest, the only crime Hernandez was

known to have committed was being undocumented. This offense, by itself, cannot support a

lawful arrest. Under usual circumstances, law enforcement could point to Hernandez’s violation

Kentucky laws governing driving as authorizing Hernandez’s arrest, but DO officers as federal

agents require statutory authority. Atwater v. City of Lago Vista, 532 U.S. 318 (2001) (holding

that an arrest for a misdemeanor that is only punishable by a fine does not violate the Fourth

Amendment). The United States points to no such authority for state misdemeanor.

       Viewing the facts in their entirety, the Court finds that the ICE officers did not have

probable cause of independent criminal activity when they arrested Hernandez. ICE officers’

failure to follow the statute or establish probable cause of an independent criminal offense

renders their arrest of Hernandez illegal. However, application of the exclusionary rule is



                                                 12
impossible. The government has already agreed not to enter into evidence statements made after

Hernandez’s arrest. [R. 22.] All other evidence was subject to inevitable discovery.

                                               III.

       For the foregoing reasons, and being otherwise sufficiently advised, the Court hereby

ORDERS that the:

       1.     Defendant’s Motion to Suppress Evidence from and relating to the stop of

Roberto Hernandez-Hernandez on June 5, 2018, is DENIED.

       This the 11th day of December, 2018.




                                               13
